Dissenting Opinion by
Judge Menoer:
I respectfully dissent.
*273I am of the view that claimant fulfilled her burden of showing good cause for her termination of employment, based upon the unreasonable modification of her job assignment. I must conclude that a doubling of claimant’s workload, without a concomitant increase in wages or hours, constitutes an unreasonable change in working conditions.
I do not agree that claimant should be denied benefits, as urged by the Board, simply because she failed to discuss the “personnel changes” with her employer. I note that, since an employer representative did not attend the hearing before the referee, the only evidence in the record on this issue consists of claimant’s statement that she tried unsuccessfully to complain to the mayor’s office through her union. I thus do not believe that claimant’s failure to discuss the matter with her supervisor before leaving employment is a sufficient ground upon which to deny benefits, particularly since claimant was not in a position to negotiate the terms of her employment.
The Board also contends that the instant case is controlled by case authority which holds that mere dissatisfaction with working conditions is not sufficient justification for terminating employment. See, e.g., Mann v. Unemployment Compensation Board of Review, 41 Pa. Commonwealth Ct. 119, 398 A.2d 743 (1979). This case, however, falls more properly within the line of authority holding that a substantial unilateral change in the employment agreement may render the job unsuitable. National Aluminum Corp. v. Unemployment Compensation Board of Review, 59 Pa. Commonwealth Ct. 359, 429 A.2d 1259 (1981); National Freight, Inc. v. Unemployment Compensation Board of Review, 34 Pa. Commonwealth Ct. 161, 382 A.2d 1288 (1978). In view of the extent of the change in her responsibilities and her willingness to attempt the new arrangement for a week before re*274signing, I cannot accept the characterization of claimant’s resignation as “mere dissatisfaction with working conditions. ’ ’